Citation Nr: 1717229	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  08-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an extra-schedular rating for bilateral hearing loss pursuant to 38 C.F.R. § 3.321, to include as due to the collective impact of all of the Veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for bilateral hearing loss and assigned a 0 percent (or non-compensable) evaluation.  The Veteran appealed with respect to the propriety of the initially assigned rating.  

In July 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO.  He also testified at a Board hearing in July 2009; however, in June 2012, he was informed that the Veterans Law Judge who conducted the July 2009 hearing was no longer employed by the Board.  The Veteran subsequently requested another Board hearing at the RO, and in July 2012, the Board remanded the Veteran's claim to the RO for the purpose of scheduling his requested hearing.  The Veteran and his spouse then testified before the undersigned Veterans Law Judge in November 2012.  Transcripts of all three hearings have been associated with the record.

In March 2010 and January 2013, the Board remanded the issue on appeal for additional evidentiary development.  In a September 2015 decision, the Board denied entitlement to an initial compensable rating for hearing loss.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Veteran, through his attorney, and the Secretary of VA (the parties) entered into a Joint Motion for Partial Remand (JMPR) in which they moved the Court to vacate and remand the September 2015 Board decision to the extent that it denied referral for consideration of an extra-schedular rating for bilateral hearing loss.  In this regard, the parties noted that the Veteran abandoned his appeal of the aspect of the Board decision that denied entitlement to an initial compensable schedular rating for bilateral hearing loss.  In an Order dated later that month, the Court granted the parties' motion.  Thereafter, in August 2016 the Board remanded the appeal for additional development.
Tangentially, the Board observes that since the JMPR was issued, the Court has affirmed a Board determination that referral for extraschedular consideration is not warranted for a service-connected bilateral hearing loss disability in all cases.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).  Specifically, the Court found that the schedular criteria for hearing loss contemplates the functional effects of difficulty hearing and understanding speech and Martinak v. Nicholson, 21 Vet. App. 447 (2007), does not impose a general requirement on the Board to engage in extraschedular analysis in all hearing loss rating cases.  Nevertheless, the Board is bound by the law of the case and here, the Veteran did report a specific symptom that is distinct from difficulty hearing.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

The Board notes that a May 2016 rating decision denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and a September 2016 rating decision denied entitlement to service connection for obstructive sleep apnea (OSA).  Thereafter, the Veteran entered a notice of disagreement as to such denials in June 2016 and September 2016 respectively.  Although a statement of the case has not yet been issued as to these issues, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the Agency of Original Jurisdiction (AOJ).  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the August 2016 remand, the parties to the aforementioned May 2016 JMPR found that the Board failed to discuss the Veteran's symptom of otalgia, which was reported during a June 2010 VA audiological examination.  The parties also found that the Board failed to properly consider the combined effects of the Veteran's multiple service-connected disabilities in accordance with Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Specifically, based on the following testimony during the November 2012 Board hearing, the parties found that the record reasonably raised the issue that the combined effects of the Veteran's service-connected hearing loss and posttraumatic stress disorder (PTSD) caused an unusual disability picture:

Yeah [the hearing aids] do help but in a noisy environment, absolutely not I can't deal with them....I have to take them out and then my PTSD starts kicking in because I start getting frustrated.  And then my heart starts pumping.

As such, the Board remanded the matter in August 2016 for procurement of opinion as to whether the Veteran's otalgia was a symptom of his hearing loss and for an opinion as to whether it is at least as likely as not that the combined effects of the Veteran's bilateral hearing loss and PTSD result in a new diagnosis or manifestation that is not contemplated by his currently service-connected PTSD, coronary artery disease, temporomandibular joint problems, bilateral hearing loss, tinnitus, diabetes, or hypertension.  Updated treatment records were also requested.
 
In November 2016, a VA audiologist provided an opinion that it is less likely than not that the Veteran's otalgia reported during a 2010 examination is a component of his service-connected hearing loss.  In support thereof, the examiner noted that the Veteran's hearing loss is sensorineural and related to noise exposure.  Thus, any otalgia the Veteran experienced in 2010 would likely be the result of an ear infection at that time, not the Veteran's service-connected hearing loss.  The examiner further noted that there was no evidence of any ear-related trauma to the ear canals or tympanic membranes that could be the source of the Veteran's 2010 reports of otalgia.  As a final matter, the examiner noted that the Veteran did not recall having experienced otalgia in 2010.

The examiner further opined that the Veteran's hearing loss is at least as likely as not related to his military noise exposure.  Notably, the Board did not request and did not need this opinion as the Veteran has been service-connected for hearing loss since May 9, 2003.  Instead, the Board had requested an opinion as to whether the combined effects of the Veteran's bilateral hearing loss and PTSD resulted in a new diagnosis.  In this regard, the 2016 audiologist stated that an "opinion regarding the combined effects as related to his PTSD should be made by a mental health professional and are out of the scope of practice of an Audiologist."  Thus, as no opinion has been obtained regarding the combined effects of the Veteran's service-connected PTSD and hearing loss and no determination has been made as to whether a new diagnosis or manifestation exists that is related to the combined effects of the Veteran's service-connected conditions, a remand is required for procurement of an addendum opinion from an appropriate medical professional.

A copy of this remand must be provided to the examiner who is requested to provide the opinion.  By way of assistance, the Board has listed the Veteran's service-connected conditions and the rating criteria for each below so that the examiner may be better able to determine whether any symptom or manifestation caused by the combined effect of the Veteran's hearing loss and PTSD is already being considered under the myriad of rating criteria already in effect.

PTSD

The Veteran's service-connected PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under these criteria, a non-compensable rating is warranted where a mental condition has been formally diagnosed, but symptoms are not severe enough to interfere with occupational and social functioning or to require continuous medication.  A ten percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Notably, as the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.

Coronary Artery Disease

Coronary artery disease is rated under DC 7005, which provides that a 10 percent rating is warranted for coronary artery disease resulting in a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating, is warranted for coronary artery disease resulting in a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; LVEF of less than 30 percent. 38 C.F.R. § 4.104.

Temporomandibular Joint Problems

The Veteran's PTSD-related temporomandibular joint problems are rated under DC 9905 which provides that a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters or the inter-incisal range is limited to 31 to 40 millimeters; a 20 percent rating is warranted when the inter-incisal range is limited to 21 to 30 millimeters; a 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 millimeters; and a 40 percent rating is warranted when the inter-incisal range is limited to 0 to 10 millimeters.  

Tinnitus

The Veteran's service-connected tinnitus is evaluated under DC 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2) (2016).

Note (1) to DC 6260 provides that a separate rating for tinnitus may be combined with a rating under DCs 6100, 6200, 6204, or other DC, except when tinnitus supports a rating under one of those DCs.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under DC 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87 (2016) 



Hypertension

The Veteran's hypertension is evaluated under the General Formula for Diseases of the Heart, DC 7101.  Under this code a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104 , DC 7101.  For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more.  A 40 percent disability evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more.  Id. 

Diabetes Mellitus

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by a restricted diet only.  A 20 percent rating is warranted where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required.  A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119 .



Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by the results of speech discrimination tests combined with the average hearing threshold levels measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment employs controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on one of three tables: Table VI; Table VIA in exceptional cases as described in 38 C.F.R. § 4.86; and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when all of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are measured at 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to an appropriate medical professional to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the combined effects of the Veteran's bilateral hearing loss and PTSD result in a new diagnosis or manifestation that is not contemplated by his currently service-connected PTSD, coronary artery disease, bilateral hearing loss, tinnitus, hypertension, diabetes mellitus, or temporomandibular joint problems.  

The examiner is to specifically address the above-noted excerpt of the November 2012 Board hearing.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.  The examiner's report must include a complete rationale for all opinions expressed.

If, as suggested by the November 2016 audiologist, an opinion regarding the combined effects as related to the Veteran's PTSD and hearing loss should be made by a mental health professional, the specialist should exclusively discuss the combined effects of the Veteran's hearing loss and his PTSD.

Stated differently, the Board requires an opinion that considers both service-connected disabilities, not piecemeal opinions for differing disabilities.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, to include, if necessary, referral to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration pursuant to 38 C.F.R. § 3.321, the Veteran's claim should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




